DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
IMAGING APPARATUS, METHOD FOR DETERMINING AN EXPOSURE OF THE PIXEL OR AN ACCEPTED REGION ACCORDING TO DISTANCE BETWEEN PIXELS OR REGIONS.

Claim Objections
Claim 7 is objected to because of the following informalities: 
Claim 7 (line 5), “the change patterns” should be changed to --the plurality of change patterns--.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “imaging unit” in claim 1.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
“imaging system 11" disclosed in Figure 1, Specification, paragraphs [0012]-[0013] corresponds to limitation “an imaging unit.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acceptance unit,” in claim 1; “a determination unit,” in claims 1-6, 9; “an output unit,” in claim 1; “a holding unit,” in claim 7; “a designation unit,” in claim 8.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “an acceptance unit,” in claim 1; “a determination unit,” in claims 1-6, 9; “an output unit,” in claim 1; “a holding unit,” in claim 7; “a designation unit,” in claim 8, each limitation is a limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification provides no disclosure of a structure for the limitation “an acceptance unit,” in claim 1; “a determination unit,” in claims 1-6, 9; “an output unit,” in claim 1; “a holding unit,” in claim 7; “a designation unit,” in claim 8, either as a dedicated structure that performs the recited function or as a combination of a general purpose processor and an algorithm that enables it to perform the function. Throughout the specification, there are merely represented by labeled boxes in the figures and described only by their function within the detailed disclosure. As such, the scope of claims 1-9 cannot be determined.
Therefore, the claims 1-9 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)    Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim limitation “an acceptance unit,” in claim 1; “a determination unit,” in claims 1-6, 9; “an output unit,” in claim 1; “a holding unit,” in claim 7; “a designation unit,” in claim 8, each limitation is a limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  And claims 1-9 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as discussed above.
The specification fails to describe a structure for each of the limitations “an acceptance unit,” in claim 1; “a determination unit,” in claims 1-6, 9; “an output unit,” in claim 1; “a holding unit,” in claim 7; “a designation unit,” in claim 8, either as a dedicated structure that performs the recited function or as a combination of a general purpose processor and an algorithm that enables it to perform the function. Throughout the specification, there are merely represented by labeled boxes in the figures and described only by their function within the detailed disclosure.

Claims 2-9 are rejected as being dependent from claim 1.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (line 5) recites limitation “a plurality of pixels;” it is not known that limitation “a plurality of pixels” as recited in claim 1 (line 5) is the same or different from limitation “a plurality of pixels” as recited in claim 1 (line 3).
Claim 1 (line 8) recites limitation “a distance” in “a distance from the pixel or the accepted region;” it is unclear that what is distance from the pixel to where? It should be noted that distance is an amount of space between two points, or two locations, or two things.  Therefore, it causes claim 1 is indefinite. 
Claim 1 (lines 10-11) recites the limitation "the" in “the determined exposures”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 (lines 1-2) recites the limitation "the" in “the exposures”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 (lines 1-2) recites limitation “the exposures;” it is not known that limitation “the exposures” as recited in claim 2 (lines 1-2) is the same or different from limitation “the determined exposures” as recited in claim 1 (lines 10-11).
Claim 3 (line 2) recites limitation “the exposures;” it is not known that limitation “the exposures” as recited in claim 3 (line 2) is the same or different from limitation “the exposures” as recited in claim 2 (lines 1-2) or limitation “the determined exposures” as recited in claim 1 (lines 10-11).
Claim 3 (line 3) recites limitation “a distance” in “a distance from the pixel or the accepted region;” it is unclear that what is distance from the pixel to where? It should be noted that distance is an amount of space between two points, or two locations, or two things.  Therefore, it causes claim 3 is indefinite. 
Claim 3 (line 3) recites limitation “a distance;” it is not known that limitation “a distance” as recited in claim 3 (line 3) is the same or different from limitation “a distance” as recited in claim 1 (line 8).
Claim 4 (line 2) recites limitation “the exposures;” it is not known that limitation “the exposures” as recited in claim 4 (line 2) is the same or different from limitation “the exposures” as recited in claim 2 (lines 1-2) or limitation “the determined exposures” as recited in claim 1 (lines 10-11).
Claim 5 (line 2) recites the limitation "the" in “the exposures”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 (line 2) recites limitation “the exposures;” it is not known that limitation “the exposures” as recited in claim 5 (line 2) is the same or different from limitation “the determined exposures” as recited in claim 1 (lines 10-11).
Claim 6 (line 2) recites limitation “the exposures;” it is not known that limitation “the exposures” as recited in claim 6 (line 2) is the same or different from limitation “the exposures” as recited in claim 5 (line 2) or limitation “the determined exposures” as recited in claim 1 (lines 10-11).
Claim 6 (line 3) recites limitation “a distance” in “a distance from the pixel or the accepted region;” it is unclear that what is distance from the pixel to where? It should be noted that distance is an amount of space between two points, or two locations, or two things.  Therefore, it causes claim 3 is indefinite. 
Claim 6 (line 3) recites limitation “a distance;” it is not known that limitation “a distance” as recited in claim 6 (line 3) is the same or different from limitation “a distance” as recited in claim 1 (line 8).
Claim 7 (line 5) recites limitation “the exposure;” it is not known that limitation “the exposure” as recited in claim 7 (line 5) is the same or different from limitation “the exposure” as recited in claim 7 (line 2) or limitation “an exposure” as recited in claim 1 (line 6).
Claim 9 (line 2) recites the limitation "the" in “the exposure conditions”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 (line 4) recites limitation “a plurality of pixels;” it is not known that limitation “a plurality of pixels” as recited in claim 10 (line 4) is the same or different from limitation “a plurality of pixels” as recited in claim 10 (lines 2-3).
Claim 10 (line 8) recites limitation “a distance” in “a distance from the pixel or the accepted region;” it is unclear that what is distance from the pixel to where? It should be noted that distance is an amount of space between two points, or two locations, or two things.  Therefore, it causes claim 8 is indefinite. 
Claim 10 (line 9) recites the limitation "the" in “the determined exposures”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 (lines 1-2) recites the limitation "the" in “the exposures”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 (lines 1-2) recites limitation “the exposures;” it is not known that limitation “the exposures” as recited in claim 11 (lines 1-2) is the same or different from limitation “the determined exposures” as recited in claim 10 (line 9).
Claim 12 (lines 1-2) recites limitation “the exposures;” it is not known that limitation “the exposures” as recited in claim 12 (lines 1-2) is the same or different from limitation “the exposures” as recited in claim 11 (lines 1-2) or limitation “the determined exposures” as recited in claim 10 (line 9).
Claim 12 (line 3) recites limitation “a distance” in “a distance from the pixel or the accepted region;” it is unclear that what is distance from the pixel to where? It should be noted that distance is an amount of space between two points, or two locations, or two things.  Therefore, it causes claim 12 is indefinite. 
Claim 12 (line 3) recites limitation “a distance;” it is not known that limitation “a distance” as recited in claim 12 (line 3) is the same or different from limitation “a distance” as recited in claim 10 (line 8).
Claim 13 (lines 1-2) recites limitation “the exposures;” it is not known that limitation “the exposures” as recited in claim 13 (lines 1-2) is the same or different from limitation “the exposures” as recited in claim 11 (lines 1-2) or limitation “the determined exposures” as recited in claim 10 (lines 9).
Claim 14 (lines 1-2) recites the limitation "the" in “the exposures”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 (lines 1-2) recites limitation “the exposures;” it is not known that limitation “the exposures” as recited in claim 14 (lines 1-2) is the same or different from limitation “the determined exposures” as recited in claim 10 (line 9).
Claim 15 (line 5) recites limitation “a plurality of pixels;” it is not known that limitation “a plurality of pixels” as recited in claim 15 (line 5) is the same or different from limitation “a plurality of pixels” as recited in claim 15 (lines 3-4).
Claim 15 (line 9) recites limitation “a distance” in “a distance from the pixel or the accepted region;” it is unclear that what is distance from the pixel to where? It should be noted that distance is an amount of space between two points, or two locations, or two things.  Therefore, it causes claim 15 is indefinite. 
Claim 15 (line 10) recites the limitation "the" in “the determined exposures”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 (line 2) recites the limitation "the" in “the exposures”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 (line 2) recites limitation “the exposures;” it is not known that limitation “the exposures” as recited in claim 16 (line 2) is the same or different from limitation “the determined exposures” as recited in claim 15 (line 10).
Claim 17 (line 2) recites limitation “the exposures;” it is not known that limitation “the exposures” as recited in claim 17 (line 2) is the same or different from limitation “the exposures” as recited in claim 16 (line 2) or limitation “the determined exposures” as recited in claim 15 (line 10).
Claim 17 (line 3) recites limitation “a distance” in “a distance from the pixel or the accepted region;” it is unclear that what is distance from the pixel to where? It should be noted that distance is an amount of space between two points, or two locations, or two things.  Therefore, it causes claim 17 is indefinite. 
Claim 17 (line 3) recites limitation “a distance;” it is not known that limitation “a distance” as recited in claim 17 (line 3) is the same or different from limitation “a distance” as recited in claim 15 (line 9).
Claim 18 (line 2) recites limitation “the exposures;” it is not known that limitation “the exposures” as recited in claim 18 (line 2) is the same or different from limitation “the exposures” as recited in claim 16 (line 2) or limitation “the determined exposures” as recited in claim 15 (lines 10).
Claim 19 (line 2) recites the limitation "the" in “the exposures”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 (line 2) recites limitation “the exposures;” it is not known that limitation “the exposures” as recited in claim 19 (line 2) is the same or different from limitation “the determined exposures” as recited in claim 15 (line 10).

Claims 2-9 are rejected as being dependent from claim 1.
Claims 11-14 are rejected as being dependent from claim 10.
Claims 16-19 are rejected as being dependent from claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHOI et al. (US 2017/0324909).
Regarding claim 1, CHOI et al. discloses an apparatus comprising:
an imaging unit (electronic device 401, figure 4, paragraphs [0086]-[0088]) configured to capture an image of a subject formed on a surface (surface of image sensor 420, figure 4, paragraphs, [0086]-[0088], [0092]-[0095]) having an array of a plurality of pixels;
an acceptance unit (the processor is configured to detect a first object and a second object among a plurality of objects in an image area (i.e., to accept a designation of a pixel or a region), paragraphs [0009], [0135], [0159]) configured to accept a designation of a pixel or a region including a plurality of pixels on the surface;
a determination unit configured to determine an exposure of the pixel or the accepted region to have a predetermined luminance (processor 470 determines determine a first parameter including at least one of a first exposure time or a first exposure sensitivity for the first group of pixels based on the luminance of the first object, figure 4, paragraphs [0122]), and to determine an exposure of other pixels or other regions according to a distance from the pixel or the accepted region on the surface (processor 470 determines a second parameter including at least one of a second exposure time or a second exposure sensitivity for the second group of pixels based on the luminance of the sensed second object (for example, a wall or background) predicted based on distance information about the second object, figure 4, paragraphs [0122]) ; and
an output unit (display 460, figure 4, paragraphs [0106], [0116]) configured to output a signal captured by the imaging unit at the determined exposures.

Regarding claim 10, claim 10 is a method claim corresponds to apparatus claim 1; therefore, claim 10 is rejected for the same reason given in claim 1.

Claim 15 is rejected for the same reason given in claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TSUCHIYA et al. (US 2018/0097988) discloses electronic device and computer program product.
Imai (US 2012/0050565) discloses image capture with region-based adjustment of image properties.
Shoji (US 2013/0163813) discloses image processing apparatus and image processing method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        5/06/2022